                     Case 3:18-cr-00168-HZ         Document 132   Filed 03/19/19   Page 1 of 1

AO 245A (Rev. 12/03) Judgment of Acquittal



                                     UNITED STATES DISTRICT COURT
                                                     DISTRICT OF OREGON

          UNITED STATES OF AMERICA
                                                              JUDGMENT OF ACQUITTAL
                              V.

                   DENNIS MERKEL
                                                              CASE NUMBER: 3:18-CR-00168-HZ




       The Defendant was found not guilty. IT IS ORDERED that the Defendant is acquitted, discharged,
and any bond exonerated.




                          Signature of Judge

                MARCO A. HERNANDEZ,
              United States District Court Judge
                       Name and Title of Judge

                              3/19/2019
                                   Date
